DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,568,099 B2, hereinafter known as the 099 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application 
Claims of the Patent 10,568,099 B2
Regarding claim 1: An integrated circuit which, in operation, controls a process of a communication apparatus, the process comprising: receiving resource allocation control information relating to a number of clusters allocated to the communication apparatus, wherein the clusters are frequency resources located on different positions on a frequency axis, and each cluster includes one or more resource block groups of a resource block group size wherein the resource block group size is a number of resource blocks included in one resource block group; and based on the number of clusters and a system bandwidth, determining the resource block group size.
Regarding claim 1: A communication apparatus, comprising: receiving circuitry, which, in operation, receives resource allocation control information relating to a number of clusters which is a number of frequency resources allocated to the communication apparatus, each cluster being located on a separate position from other cluster(s) on a frequency axis; 
and mapping circuitry, which, in operation, determines a resource block group size of one or more frequency resources allocated to the communication apparatus based on the number of clusters indicated by the received resource allocation control information and a system bandwidth, wherein each of the clusters comprises one or more resource block groups of the resource group size, and wherein the resource block group size is a number of resource blocks included in a resource block group.


	As can be seen in the table above, the underlined portions of the claims overlap in scope, such that, allowance of the claims in the instant application . 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,888,477 B2, hereinafter known as the 477’ patent. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application 
Claims of the Patent 9,888,477 B2
Regarding claim 1: An integrated circuit which, in operation, controls a process of a communication apparatus, the process comprising: receiving resource allocation control information relating to a number of clusters allocated to the communication apparatus, wherein the clusters are frequency resources located on different positions on a frequency axis, and each cluster includes one or more resource block groups of a resource block group size wherein the resource block group size is a number of resource blocks included in one resource block group; and based on the number of clusters and a system bandwidth, determining the resource block group size.
Regarding claim 1: An integrated circuit comprising: 
control circuitry which, in operation, controls: 
setting, using setting circuitry of the control circuitry, a resource block group size for allocating one or more frequency resources for a user equipment according to both a system bandwidth and a number of clusters 
which is a number of frequency resources allocated to the user equipment, 
wherein the resource block group size is a number of resource block included in a resource block group, 
each cluster of the number of clusters comprises one or more resource block groups of the resource block group size, and each cluster of the number of clusters is located on a separate position from other clusters of the number of clusters on a frequency axis;  
allocating one or more 
frequency resources to the user equipment, in one or more units of the set resource block group size that is set by the setting circuitry;  and 
transmitting to the user equipment control information that includes cluster information that specifies the number of clusters;  and 
at least one output coupled to the control circuitry, which, in operation, outputs a signal.


As can be seen in the table above, the underlined portions of the claims overlap in scope, such that, allowance of the claims in the instant application would unjustifiably extend the patent rights of Patent 477’. Therefore, the Double Patenting rejection is warranted.

	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,667,393 B2, hereinafter known as the 393’ patent. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
Claims of the Instant Application 
Claims of the Patent 9,667,393 B2
Regarding claim 1: An integrated circuit which, in operation, controls a process of a communication apparatus, the process comprising: receiving resource allocation control information relating to a number of clusters allocated to the communication apparatus, wherein the clusters are frequency resources located on different positions on a frequency axis, and each cluster includes one or more resource block groups of a resource block group size wherein the resource block group size is a number of resource blocks included in one resource block group; and based on the number of clusters and a system bandwidth, determining the resource block group size.
Regarding claim 1: An integrated circuit, comprising: receiving circuitry, which, in operation, receives control information that includes cluster information that 
specifies a number of clusters which is a number of frequency resources 
allocated to a user equipment, 
each of the clusters being located on a separate position from other cluster(s) on a frequency axis;  
sets a resource block group size for allocating one or 
more frequency resources according to both a system bandwidth and the number of  clusters, 
wherein the resource block group size is a number of resource blocks included in a resource block group, each of the clusters comprising one or more resource block groups, each of the one or more resource block groups having the resource block group size, and maps data to the one or more frequency resources, in one or more units of the resource block size.


	As can be seen in the table above, the underlined portions of the claims overlap in scope, such that, allowance of the claims in the instant application would unjustifiably extend the patent rights of Patent 393’. Therefore, the Double Patenting rejection is warranted.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,397,803 B2, hereinafter known as the 803’ patent. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
Claims of the Instant Application 
Claims of the Patent 9,397,803 B2
Regarding claim 1: An integrated circuit which, in operation, controls a process of a communication apparatus, the process comprising: receiving resource allocation control information relating to a number of clusters allocated to the communication apparatus, wherein the clusters are frequency resources located on different positions on a frequency axis, and each cluster includes one or more resource block groups of a resource block group size wherein the resource block group size is a number of resource blocks included in one resource block group; and based on the number of clusters and a system bandwidth, determining the resource block group size.
Regarding claim 1: A communication apparatus, comprising: 
a receiver which, in operation, 
receives control information that includes cluster information that specifies a number of clusters which is a number of frequency resources allocated to a user equipment, 
each cluster being located on a separate position from other 
cluster(s) on a frequency axis;  and 
a mapper which, in operation, 
sets a resource block group size for allocating one or more frequency resources according to both a system bandwidth and the number of clusters, wherein the resource block group size is a number of resource blocks included in a resource block group, each of the clusters comprising one or more resource block groups of the resource group size, 
and maps data to the one or more frequency resources, in one or more units of the resource block size.


	As can be seen in the table above, the underlined portions of the claims overlap in scope, such that, allowance of the claims in the instant application would unjustifiably extend the patent rights of Patent 803’. Therefore, the Double Patenting rejection is warranted.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,112,651 B2, hereinafter known as the 803’ patent. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
Claims of the Instant Application 
Claims of the Patent 9,112,651 B2
Regarding claim 1: An integrated circuit which, in operation, controls a process of a communication receiving resource allocation control information relating to a number of clusters allocated to the communication apparatus, wherein the clusters are frequency resources located on different positions on a frequency axis, and each cluster includes one or more resource block groups of a resource block group size wherein the resource block group size is a number of resource blocks included in one resource block group; and based on the number of clusters and a system bandwidth, determining the resource block group size.
Regarding claim 1: A base station apparatus comprising: 
a setting section configured to 
set a resource block group size for allocating one or more frequency resources for a user equipment according to both a system bandwidth and a number of clusters which is a number of frequency resources allocated to the user equipment, 
wherein the resource block group size is a number of resource blocks 
included in a resource block group, each of the clusters comprises one or more resource block groups of the resource block group size, and 
each cluster is located on a separate position from other clusters on a frequency axis;  and a scheduler configured to allocate one or more frequency resources to the user 
equipment, in one or more units of the resource block group size that is set by the setting section.


.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 6-10, 13-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Papaskellariou (US 2010/0195604 A1).
	Regarding claim 1,  Papaskellariou discloses an integrated circuit which, in operation, controls a process of a communication apparatus, the process comprising: 
receiving resource allocation control information (par.[0009] discloses the transmission of UL SA and DL SA in the PDCCH) relating to a number of clusters 
based on the number of clusters and a system bandwidth, determining the resource block group size (Fig.9 and par.[0014, 0071 – 0074]).
	Regarding claims 2, 9, and 16, Papaskellariou wherein a common signaling format is used for both continuous frequency resource allocation where the number of clusters is one, and non-continuous frequency resource allocation where the number of clusters is two or more (par.[0024]).
	Regarding claims 3, 10, and 17, Papaskellariou discloses wherein the common signaling format includes a type bit indicative of the number of clusters and allocation information indicative of frequency resource allocation (par.[0009 – 0010] Table 1 on page 2).
	Regarding claim 6, 13, and 19, Papasakellariou discloses 	wherein a total number of bits in a signaling format used for continuous frequency resource allocation where the number of clusters is one is equal to a total number of bits in a signaling 
Regarding claim 7, 14 and 20, Papasakellariou discloses wherein the resource block group size takes a larger number as the number of clusters grows larger
	Regarding claim 8,  Papaskellariou discloses a communication apparatus comprising:
a receiver, which, in operation receives resource allocation control information (par.[0009] discloses the transmission of UL SA and DL SA in the PDCCH) relating to a number of clusters allocated to the communication apparatus (par.[0023 – 0024] discloses a contiguous and non-contiguous sets of PRBs known as clusters), wherein the clusters are frequency resources located on different positions on a frequency axis (par.[0024] which disclose non-contiguous sets of PRBs), and each cluster includes one or more resource block groups of a resource block group size (par.[0024] discloses that a cluster is a plurality of contiguous or non-contiguous sets of resource block groups, see e.g. fig.8 wherein a first cluster span comprises a plurality of RBG, and second cluster span comprises a second set of RBG groups) wherein the resource block group size is a number of resource blocks included in one resource block group (par.[0064] which recites, in part, “The addressable PRBs may be grouped in RB Groups (RBGs))”; and 
based on the number of clusters and a system bandwidth, determining the resource block group size (Fig.9 and par.[0014, 0071 – 0074]).
Regarding claim 15,  Papaskellariou discloses a method implemented by a communications apparatus, the method comprising:
receiving resource allocation control information (par.[0009] discloses the transmission of UL SA and DL SA in the PDCCH) relating to a number of clusters allocated to the communication apparatus (par.[0023 – 0024] discloses a contiguous and non-contiguous sets of PRBs known as clusters), wherein the clusters are frequency resources located on different positions on a frequency axis (par.[0024] which disclose non-contiguous sets of PRBs), and each cluster includes one or more resource block groups of a resource block group size (par.[0024] discloses that a cluster is a plurality of contiguous or non-contiguous sets of resource block groups, see e.g. fig.8 wherein a first cluster span comprises a plurality of RBG, and second cluster span comprises a second set of RBG groups) wherein the resource block group size is a number of resource blocks included in one resource block group (par.[0064] which recites, in part, “The addressable PRBs may be grouped in RB Groups (RBGs))”; and 
based on the number of clusters and a system bandwidth, determining the resource block group size (Fig.9 and par.[0014, 0071 – 0074]).

Allowable Subject Matter
Claim 4-5, 11-12, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON

Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411